Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 03/03/2020. 
4.	Claims 1, 3 and 12 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 03/03/2020 was considered by the examiner.
Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

0.      Claims 1, 3 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. (15/164,546). Although the claims at issue are not identical, they are not patentably distinct from each other.
16/807,867 (present application)1
15/164,546
Claim 1: A computer-implemented method comprising: accessing, via at least one processor, data from a plurality of distinct data domains each corresponding to a different data source of a plurality of data sources; 



determining, via the at least one processor, a core dimension of the accessed data that is common to a first distinct data domain of the plurality and a second distinct data domain of the plurality; 







generating, via the at least one processor, a data set from the plurality of data sources using a columnar data generation engine that aligns data from at least a portion of each of the plurality of data sources with the common core dimension to produce a columnar data structure; 

deriving, from the data set via processing by the at least one processor, a first guided page including actionable elements depicting data derived from the first distinct data domain; 

responsive to a user interaction with one of the actionable elements, providing, via the at least one processor and dependent on the common core dimension, direct navigation from the first distinct data domain to the second distinct data domain; and predicting, from the data set via the at least one processor based on machine learning and prior to the user interaction, a second guided page that depicts data derived from the second distinct data domain and is presented responsive to the direct navigation.




Claim 2
Claim 3
Claim 4
Claim 5
Claim 6
Claim 7

Claim 1 : A computer-implemented method comprising: accessing data from a plurality of disparate data sources that are used in a workflow for a particular business activity, the plurality of disparate data sources consisting of internal data sources of the particular business activity and external data sources,

the accessed data comprising different and distinct first and second data domains among a plurality of distinct data domains; determining a plurality of core dimensions of the accessed data, at least one of the plurality of core dimensions being common to the distinct first and second data domains, the at least one of the plurality of core dimensions identifying a data type within the plurality of the distinct data domains for enabling the workflow for the particular business activity;

generating a data set from the plurality of disparate data sources using a columnar data generation engine that aligns data from at least a portion of each of the plurality of disparate data sources with the common core dimensions to produce a columnar data structure;

wherein a first guided page of the plurality of guided pages includes: the actionable element representing data from the distinct first data domain,

wherein user selection in the user interface of the actionable element facilitates presentation in the user interface of a follow-on guided page comprising one of: a second guided page of the distinct first data domain; a guided page of the plurality of distinct data domains including at least one of the distinct first and second data domains; or a guided page resulting from direct navigation from the distinct first domain to the distinct second data domain, due at least in part to a core dimension from the plurality of core dimensions that is common to the distinct first and second data domains for the workflow of the particular business activity

Claim 1
Claim 1
Claim 6
Claim 7
Claim 4
Claim 7


 Same applied for claim 12-20, those claims recite a system performs the method of claims 3-11respectively and are rejected under the same mapping.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.        Claims 1-20 are rejected under 35 U.S.C.103 as being unpatentable over Robertson et al (20020188538) hereinafter as Robertson in view of ), Binnie (20080109283) hereinafter as Binnie.

12.	Regarding claim 1, Robertson teaches a computer-implemented method comprising: 
accessing, via at least one processor, data from a plurality of distinct data domains each corresponding to a different data source of a plurality of data sources  ([0019], Fig 17A is representation of an E_R diagram where each nodes 1700, 1702, 1704, 1706 and 1708 represent entity classes for “Customers”, “Accounts”, “Account Service”, “Billing Address” and “Pending Orders” respectively. See also [0314], each entity can be a data domain, see also [0134]); 
determining, via the at least one processor, a core dimension of the accessed data that is common to a first distinct data domain of the plurality and a second distinct data domain of the plurality (Robertson [0315], “For example, each customer entity in customer entity class 1700 is associated with only a single billing address entity within bill address entity class 1706, thus Cust/BillAddr association engine 1724 is a '"1- 1" association engine, whereas customer entity might be associated with several accounts. Thus, Customer/AccAssociation engine 1720 is a"1-M" association engine serving associations between Acc/AccCustomer entity engine 1710 and account entity engine 1712”, Robertson [0370], “Customer can be the common value between two data domains Customer entity and Account entity; “another embodiment of the present invention, another major area where domains would be visible in the user interfaces is in the complex finders for an entity...for naming one or more domains to be intersected. The find operation is then performed in parallel out at all partitions matching the specified domain(s). The results of the parallel queries would then be coalesced and returned to the requestor”, intersecting value can be the common value of the plurality of data domains); 
generating, via the at least one processor, a data set from the plurality of data sources using a columnar data generation engine that aligns data from at least a portion of each of the plurality of data sources with the common core dimension to produce a columnar data structure (Robertson [0314], the data set characterized by data having a plurality of industry-specific core dimensions (“For instance, customer 1700 of the aforementioned business maintains account 1702 and account 1702 lists pending order 1708. Thus, the word "maintains" defines the relationship (Alignment) between a customer and the account or accounts that they maintain, while the word "pending" defines the relationship between an account and the pending order or orders”))).
Robertson did not specifically teach deriving, from the data set via processing by the at least one processor, a first guided page including actionable elements depicting data derived from the first distinct data domain; responsive to a user interaction with one of the actionable elements, providing, via the at least one processor and dependent on the common core dimension, direct navigation from the first distinct data domain to the second distinct data domain; and predicting, from the data set via the at least one processor based on machine learning and prior to the user interaction, a second guided page that depicts data derived from the second distinct data domain and is presented responsive to the direct navigation.
However Binnie teaches:
deriving, from the data set via processing by the at least one processor, a first guided page including actionable elements depicting data derived from the first distinct data domain (Binnie paragraph [0063] discloses a first guided page (Fig 7, element 600 (a first guided page)) including actionable elements (in response to a user selecting an actionable element such “Dresses”) depicting data derived from the first distinct data domain “Product”; "As illustrated in FIG. 7, the user selects a region of the report, e.g., a row of the table "Dresses". Selecting "Dresses" can include selecting the context associated with this item such that the data context, in this case a "Softgoods" category and a geographic data context for the data values "America" are also provided and available within an action as either parameters or associated metadata", Binnie [0063]; Binnie paragraph [0051] discloses touch screen displays).; 
responsive to a user interaction with one of the actionable elements, providing, via the at least one processor and dependent on the common core dimension, direct navigation from the first distinct data domain to the second distinct data domain (Binnie paragraph [0063] discloses in response to selecting an actionable element, "Dresses", associated with first data domain, "Product", displaying a second data domain, "Dresses, inventory" that is associated with data domain "Product"; "As illustrated in FIG. 7, the user selects a region of the report, e.g., a row of the table "Dresses". Selecting "Dresses" can include selecting the context associated with this item such that the data context, in this case a "Softgoods" category and a geographic data context for the data values "America" are also provided and available within an action as either parameters or associated metadata", Binnie [0063]; Binnie paragraph [0051] discloses touch screen displays, therefore Binnie discloses a direct navigation from the first distinct data domain “Product” to the second distinct data domain “Dresses”); and 
predicting, from the data set via the at least one processor based on machine learning and prior to the user interaction, a second guided page that depicts data derived from the second distinct data domain and is presented responsive to the direct navigation (Binnie Fig 7 to Fig 8, second guided page Fig 8, [0062], the action menu is displayed and refreshed, [0066], “the action is completed on the BP system, or other system remote from BI system, directly without a GUI interaction.  An example of this is direct data write back to a data source from a report with automated refreshing of the report.”).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Binnie’s system into Robertson’s and by incorporating Binnie into Robertson because both system are related to business intelligence would create a BI tool that can provide an interface to a BP tool or system.

13.	Regarding claim 2, Robertson and Binnie teach the invention as claimed in claim 10 above and Binnie further teaches wherein the data derived from the second distinct data domain is depicted in the second guided page by actionable elements (Fig 6, 7 and 8).  

14.	Regarding claim 1, Robertson teaches a computer-implemented method comprising: 
accessing, via at least one processor, data from a plurality of distinct data domains each corresponding to a different data source of a plurality of data sources ([0019], Fig 17A is representation of an E_R diagram where each nodes 1700, 1702, 1704, 1706 and 1708 represent entity classes for “Customers”, “Accounts”, “Account Service”, “Billing Address” and “Pending Orders” respectively. See also [0314], each entity can be a data domain, see also [0134]); 
determining, via the at least one processor, a core dimension of the accessed data that is common to a first distinct data domain of the plurality and a second distinct data domain of the plurality (Robertson [0315], “For example, each customer entity in customer entity class 1700 is associated with only a single billing address entity within bill address entity class 1706, thus Cust/BillAddr association engine 1724 is a '"1- 1" association engine, whereas customer entity might be associated with several accounts. Thus, Customer/AccAssociation engine 1720 is a"1-M" association engine serving associations between Acc/AccCustomer entity engine 1710 and account entity engine 1712”, Robertson [0370], “Customer can be the common value between two data domains Customer entity and Account entity; “another embodiment of the present invention, another major area where domains would be visible in the user interfaces is in the complex finders for an entity...for naming one or more domains to be intersected. The find operation is then performed in parallel out at all partitions matching the specified domain(s). The results of the parallel queries would then be coalesced and returned to the requestor”, intersecting value can be the common value of the plurality of data domains); 
generating, via the at least one processor, a data set from the plurality of data sources using a columnar data generation engine that aligns data from at least a portion of each of the plurality of data sources with the common core dimension to produce a columnar data structure (Robertson [0314], the data set characterized by data having a plurality of industry-specific core dimensions (“For instance, customer 1700 of the aforementioned business maintains account 1702 and account 1702 lists pending order 1708. Thus, the word "maintains" defines the relationship (Alignment) between a customer and the account or accounts that they maintain, while the word "pending" defines the relationship between an account and the pending order or orders”))).
Robertson did not specifically teach deriving, from the data set via the at least one processor, a first guided page including actionable elements comprising data derived from the first distinct data domain; and responsive to a single user interaction with one of the actionable elements, providing, via the at least one processor and dependent on the common core dimension, preparing, from the data set, a second guided page including actionable elements comprising data derived from the second distinct data domain.
However Binnie teaches:142Attorney Docket No. DMSL-0002-UO1-CO1 
deriving, from the data set via the at least one processor, a first guided page including actionable elements comprising data derived from the first distinct data domain (Binnie paragraph [0063] discloses a first guided page (Fig 7, element 600 (a first guided page)) including actionable elements (in response to a user selecting an actionable element such “Dresses”) depicting data derived from the first distinct data domain “Product”; "As illustrated in FIG. 7, the user selects a region of the report, e.g., a row of the table "Dresses". Selecting "Dresses" can include selecting the context associated with this item such that the data context, in this case a "Softgoods" category and a geographic data context for the data values "America" are also provided and available within an action as either parameters or associated metadata", Binnie [0063]; Binnie paragraph [0051] discloses touch screen displays); and 
responsive to a single user interaction with one of the actionable elements, providing, via the at least one processor and dependent on the common core dimension, preparing, from the data set, a second guided page including actionable elements comprising data derived from the second distinct data domain (Binnie paragraph [0063] discloses in response to selecting an actionable element, "Dresses", associated with first data domain, "Product", displaying a second data domain, "Dresses, inventory" that is associated with data domain "Product"; "As illustrated in FIG. 7, the user selects a region of the report, e.g., a row of the table "Dresses". Selecting "Dresses" can include selecting the context associated with this item such that the data context, in this case a "Softgoods" category and a geographic data context for the data values "America" are also provided and available within an action as either parameters or associated metadata", Binnie [0063]; Binnie paragraph [0051] discloses touch screen displays, therefore Binnie discloses a direct navigation from the first distinct data domain “Product” to the second distinct data domain “Dresses”).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Binnie’s system into Robertson’s and by incorporating Binnie into Robertson because both system are related to business intelligence would create a BI tool that can provide an interface to a BP tool or system.

15.	 The method of claim 3, wherein deriving the first guided page comprises: grouping different query functions into one or more common execution threads of the at least one processor based on usage of common data sets by the different query functions (Robertson paragraphs [0129] discloses threads of execution).  

16.	Regarding claim 5, Robertson and Binnie teach the invention as claimed in claim 3 above and Binnie further teaches wherein deriving the first guided page comprises: grouping common calculations across the different query functions (Fig 7, table).  

17.	Regarding claim 6, Robertson and Binnie teach the invention as claimed in claim 3 above and Robertson further teaches wherein deriving the first guided page comprises: stateless processing of the data set ([0295], [0331] and [0336], client 1910 requests an entity instance be created in a partition (step 2106).  Once the request is received by satellite 2112, it checks its cache for primary keys (step 2108).).  

18.	Regarding claim 7, Robertson and Binnie teach the invention as claimed in claim 6 above and Robertson further teaches wherein the stateless processing is enabled by optimizing query functions so that all query-specific state information is disposable (optimizing query by caching).  

19.	Regarding claim 8, Robertson and Binnie teach the invention as claimed in claim 3 above and Binnie further teaches wherein preparation of a second guided page includes accessing an instance of the second guided page derived prior to the single user interaction, the instance of the second guided page derived responsive to a prediction of which second guided page to prepare (Fig 6, 7 and 8 (second guided page)).  

20.	Regarding claim 9, Robertson and Binnie teach the invention as claimed in claim 8 above and Binnie further teaches wherein the prediction is based on changes to data accessed from the plurality of data sources ([0032], change data, [0078]).  

21.	Regarding claim 10, Robertson and Binnie teach the invention as claimed in claim 8 above and Binnie further teaches wherein the prediction is based on machine learning of types of changes to data accessed from the plurality of data sources, wherein the types of changes prompt selection of certain types of actionable elements for preparing the second guided page (Fig 6, 7 and 8 (second guided page) based which product is selected).  

22.	Regarding claim 10, Robertson and Binnie teach the invention as claimed in claim 3 above and Binnie further teaches generating an initial plurality of guided pages from a data set with a plurality of dimensions (Fig 6, 7 and 8); determining one or more correlations among the plurality of dimensions and user selection of the initial plurality of guided pages (Fig 6, 7 and 8); configuring a semantic knowledge plan of one or more common guided page query expressions, based on the determining ([0034], [0038]-[0039], []0076], “semantic domain mapping”); and deriving the first guided page based on the semantic knowledge plan ([0034], [0038]-[0039], []0076], “semantic domain mapping”).

23.	Regarding claims 12-20, those claims recite a system performs the method of claims 3-11respectively and are rejected under the same rationale.

CONCLUSION
24.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Horn et al (US 20040177319 A1)
Huang et al (US 20100094876 A1)
Guha et al (US 20100114899 A1)
Gerber et al (US 20050091269 A1)
Shah et al (US 20070200850 A1)
Loftus et al (US 20110082872 A1)
Sansom et al (US 20130014169 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169